                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


FAITH L. PETERS,

                   Plaintiff,
                                                    Case No. 19-cv-866-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff states that she is not

employed, not married, and she has one 12-year-old son she is responsible for

supporting. Dkt. No. 3 at 1. The plaintiff has no income other than $550 a

month in SSI payments for her son, id. at 2, and she indicates that she lives

with her father because “[she] has no where else to go. [She] would be homeless

                                          1
otherwise,” id. at 4. The plaintiff has monthly expenses of $600, id. at 2-3, and

states that she is “basically living off [her] son’s SSI payment. [She] has no

money and [does] not even have enough money to pay [her] monthly bills,” id.

at 4. The plaintiff does not own a home; she owns two cars, one worth $200

that “does not run—[is] not safe to drive,” and one worth $500; she has no cash

on hand or in a checking or savings account; and she owns no other property

of value. Id. at 3-4. The plaintiff has demonstrated that she cannot pay the

$350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was disabled during the time

period included in this case, and that the Commissioner’s decision denying

benefits to the plaintiff

      found a moderate limitation in concentration persistence and
      pace, but did not include any limitations for her issue in the
      residual functional capacity assessment. Listing 12.05 was
      not properly considered. The decision does not contain a
      credibility assessment and relies on condemned language.

                                          2
      The decision relies heavily on activities of daily living in the
      finding of not disabled.

Dkt. No. 1 at 4.

      At this early stage in the case, and based on the information in the

plaintiff’s complaint, the court concludes that there may be a basis in law or in

fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 12th day of June, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
